PER CURIAM.
Appellant, plaintiff below, brings this appeal from an order granting appellees’, defendants below, motion for summary judgment.
Appellant, a real estate broker, on behalf of appellee Claude C. Lemon, as guardian for minors Charles Buck Lemon and Claudia Gay Lemon of Lawrence County, Indiana, negotiated a deposit receipt agreement between appellee Claude C. Lemon and a purchaser for the sale of real property owned by the minors in Dade County, Florida. The agreement provided that the sale was subject to the approval of the Lawrence County Circuit Court, Indiana, in the Guardianship of the minor Lemons. The agreement also provided for a $6,000 commission to be paid to appellant for finding the purchaser.
Upon a petition to sell the property filed by appellee Claude C. Lemon as guardian, the Lawrence County Circuit Court entered an order denying the petition because the proposed sales price was for less than the appraised value of the property. Based on this order, appellant filed a bill of complaint in Dade County Circuit Court against appellees alleging basically that Claude C. Lemon caused appellees James H. Anderson and Edna J. Anderson to be appointed as appraisers to value the minors’ property knowing that they were not qualified to act as appraisers and their appraisal would be false and for the purpose of obtaining an order from the Lawrence Circuit Court precluding the sale and depriving appellant of its commission. Appellant also alleged that the Andersons acting in concert with appellees improperly appraised the property and were not impartial in their appraisal.
The parties then filed pre-trial stipulations and prior to trial the Dade County Circuit Court granted appellees’ motion for summary judgment. From the judgment, appellant brings this appeal.
Appellant contends that the trial court erred in entering summary judgment because there existed genuine issues of material facts. Appellees contend to the contrary.
After a careful review of the record in a light most favorable to appellant, we hold that no genuine issues of material fact existed and that, pursuant to Rule 1.510, Florida Rules of Civil Procedure, 31 F.S. A., summary judgment was properly granted.
We have considered the record, all points in the briefs and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, for the reasons stated and upon the authority cited, the summary judgment appealed is affirmed.
Affirmed.